— In a proceeding pursuant to Family Court Act article 5 to establish paternity and for an award of child support, James Smith appeals from an order of the Family Court, Queens County (Hunt, J.), dated June 15, 2012, which denied his objections to an order of the same court (Fondacaro, S.M.), dated September 27, 2011, which, after a hearing and upon an order of the same court (Hunt, J.) dated March 9, 2011, determining that he is the father of the subject child, awarded child support to the mother in the sum of $253 bi-weekly retroactive to November 28, 2008.
Ordered that the order dated June 15, 2012, is affirmed, without costs or disbursements.
The record supports the Family Court’s determination that the mother established, by clear and convincing evidence, that the appellant is the father of the subject child (see Matter of Lucero S. v Gabriel M., 60 AD3d 860, 861 [2009]; Matter of Commissioner of Social Servs., Suffolk County DSS v Wisloh, 302 AD2d 383 [2003]). Further, contrary to the appellant’s contention, the Family Court properly awarded child support retroactive to November 28, 2008, the date the petition was initially filed (see Family Ct Act § 545; Matter of Shondel J. v Mark D., 18 AD3d 551 [2005], affd 7 NY3d 320 [2006]).
The appellant’s remaining contentions are not properly before this Court, as they were not raised in his objections to the Support Magistrate’s order (see Matter of Feng Lucy Luo v Yang, 89 AD3d 946, 947 [2011]; Matter of Forman v Frost, 67 AD3d 908, 909 [2009]). Rivera, J.P., Dillon, Dickerson and Austin, JJ., concur.